 LOCAL UNION798, PAINTERS615Local Union 798 of Nassau County,New York;Broth-erhood of Painters and Allied Trades,AFL-CIOandNassau Division of the Master Painters Associationof Nassau-Suffolk Counties Inc. and Nassau Divi-sion of the Gypsum Drywall Contractors,Inc.' Case29-CB-1495July 30, 1974DECISION AND ORDEROn February 8, 4974, Administrative Law JudgeThomas S. Wilson issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and the Respondentfiled a reply brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, only tothe extent consistent herewith.This case involves negotiations between the twoassociations and the Respondent in late 1972 and ear-ly 1973 for a new collective-bargaining agreement,particularly for a new stewards clause. The old agree-ment, which expired on March 31, 1973, provided,"On each and every job, the Union shall have the rightto designate a Job Steward." It defined the duties ofstewards as consisting "of examining dues books andcards of Journeymen and Apprentices on the job andenforcing Trade Agreement conditions." At all mate-rial times herein, the Respondent's bylaws have pro-vided that stewardsmust be members of theRespondent in continuous good standing for 3 years.Early in the negotiations, the Respondent submit-ted a brief list of proposals stating in part, "Stewardsto [be] appointed on all jobs from the Union Office."On January 23, the Union submitted a printed set ofproposals containing the following:(15)All stewards for all jobs to be designatedfrom the Union Hall from the ranks of the unem-ployed members.During the remaining seven meetings prior to the ex-piration of the contract and the beginning of thestrike, the Respondent insisted on inclusion of item15, the proposed stewards clause .2 At the March 29meeting, the stewards clause was discussed at lengthand the associations proposed modifications, first thatthe steward be the fifth man on the job and then thatthe steward be the third man on the job. At the con-1The name of the Charging Party appears as amended at the hearing.2 The record, contrary to the Administrative Law Judge's finding, indicatesthat item 15 was insisted upon until the second meeting during the strike.clusion of the meeting, the stewards clause, wages,and the duration of the contract were unresolved. OnApril 1 the Respondent struck. Although other issueshad not been settled, the disagreement over the stew-ards clause caused the impasse which led to the strike.The record establishes that the parties promptlyagreed to the other issues once they agreed to thestewards clause. In addition, Respondent's businessrepresentative testified that the Respondent was notgoing to give up the stewards clause under any cir-cumstances.At the first meeting after the commencement of thestrike, the parties stood pat on the stewards clause. Atthe next meeting, on April 12, the Union proposedthat the employers shall designate a foreman on eachjob and the Union shall designate a steward on eachjob from the Union. On April 30, the parties again metand resolved the outstanding issues. They agreed to a3-year contract with a 75-cent wage increase eachyear, and to the following stewards clause:The Union, through the business representa-tive, shall designate a qualified journeyman as asteward on each and every job and the Employershall designate a foreman on each and every jobsubject to the following:(a)There shall be a one year trial basis onthe steward program subject to reopening atthe expiration of the first year of this agree-ment: The reopening limited to this item only.(b)The Joint Trade Board to hear and de-termine all grievances on the steward issue.(c)No work stoppage pending disputes onthe steward issue.(d)One-man jobs to be exempt from thestewards program subject to investigation bythe business representative.IWe are concerned here with the meaning of boththe proposed (item 15) and the agreed-upon stewardsclauses. Item 15 on its face states that stewards wouldbe appointed from the ranks of the unemployed. Sincemembers of the associations for the most part hadregular complements of employees, the proposedclause meant that the Union was not satisfied to namean employee already in the employ of the Employer,even though he might well meet the requirements ofthe Union's bylaws as to having been a union memberin good standing for 3 years, but instead was insistingthat an additional 3-year union member, designatedsolely by the Union, be hired and appointed as stew-ard. The record demonstrates that this was the exactintent of the Union in insisting upon the inclusion of212 NLRB No. 89 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe clause.Gypsum Drywall Contractors'president,who was present at most of the bargaining sessions,testified as follows:Q.What about as you agreed, to this propos-al? Is the shop steward that is selected, does hecome from someone that is employed by you inan existing complement or is he selected fromsomeone who is not already employed by you?A. He is selected by the Union, someone whois not employed by me.Q. Now, with respect-JUDGE WILSON: That's under this present con-tract?THE WITNESS: Yes that's what I think he asked.MR EDELMAN: Yes, I did. That's my question.Q. (By Mr. Edelman) So that the differentwording,aside, the practical difference would bethat in the past years the shop stewards wereselected from one of your normal employees andnow they are selected from someone who is nota member of your normal staff?A. That's correct.Although the Respondent's recording secretary at thenegotiations testified that the Union could, under thenew agreement, designate a member of an employer'sregular crew as shop steward, he shortly thereaftertestified:Q. But you had the right then to designate andsay, "We don't want to pick a shop steward fromthe employees that you have previously em-ployed, we'll send you one?"A. That there is what we were fighting for, toprotect our work.Q. And to protect your work you wanted to besure that you appointed a shop steward that youcould send out to the job because you knew hewould be the type of shop steward that wouldenforce and police the contract, is that correct?A. That is correct.The president of Gypsum Drywall Contractors fur-thertestifiedthattheassociationresistedRespondent's proposals in part because the employersdid not want to employ "strangers"; i.e., men fromoutside their crews. He testified that Respondent'sstated position during the negotiations was to obtaina turnover of men to get the unemployed on jobs. TheUnion's testimony did not refute the contention thatitwas the intent of the clause to require the hiring ofan additional person through the union hall, to beselected by the Union, but did assert that the reasonfor the clause was not to obtain additional employ-ment, but rather to help assure better enforcement ofthe contract.The General Counsel contends that both the pro-posed and the agreed-upon stewards clauses are un-lawfulpreferentialhiringclausesrequiring theemployer-members of the associations to hire 3-yearmembers of Respondent as stewards, rather than hav-ing stewards appointed from the employers' regularwork crews. The General Counsel also contends thatthe Respondent violated Section 8(b)(3) of the Act bynegotiating to impasse and striking to secure an un-lawful stewards clause. The General Counsel arguesthat the strike also violated Section 8(b)(2) and8(b)(l)(A) because it was an attempt to cause discrim-ination through a preferential hiring clause; i.e., thestewards clause.The Respondent argues that the clauses do not actto encourage union membership because each clauseis valid on its face, anyone eligible to become a stew-ard would have long been a member of Respondentby virtue of the 8-day union-security clause, and thatno employer would be required to lay off a nonunionemployee to accept a steward referred by Respon-dent. The Respondent further contends that the stew-ards clauses are mandatory subjects of bargaining, arenecessary to police the contract, and promote the pur-poses of the Act by giving stability to labor regula-tions.The Administrative Law Judge, in dismissing thecomplaint herein, found that the right to police thecontract is fundamental to the right to bargain collec-tively.He further found that under the stewards pro-vision there is a theoretical possibility of somediscrimination, but that the possibility is hardly realbecause of the 8-day union-security clause. He con-cluded that the importance and necessity of policingthe collective-bargaining agreement outweigh the the-oretical possibilities of discrimination.The issue before us is whether the stewards clausesarbitrarily encourage union membership by discrimi-nating in favor of employment of union members. Aswe have found, the intent of the proposed clause,which was the central issue in the negotiations, and ofthe agreed-upon clause, as understood by the parties,was to permit the Respondent to require the hiring ofpersons designated by the Union to serve as stewards,itbeing understood that there would be new hiresselected from outside the employers' regular workcrews. Thus, the stewards provision plainly gives theRespondent significant control over the hiring of atleast one employee on each job, excluding one-manjobs, and thereby inherently encourages union mem- LOCAL UNION 798, PAINTERSbership.The Board recently stated inAshley, Hickham-UhrCo.,' "Not every encouragement of union member-ship is unlawful. . . . " Unlike thatcase,however, theRespondent herein has impinged on, the employmentrelationship in a manner irrelevant to legitimateunion interests.While Respondent has legitimate in-terests in appointing stewards and policing contracts,we do not here find legitimate justification for theinsisted-upon union control over the hiring process.Any failure of stewards who were already employedto enforce the trade agreements could surely be con-trolled by appropriate union training or, if necessary,by internal union discipline of stewards who failed toperform responsibly.We see no compelling reasonwhy Respondent required control over the hiring pro-cess in order to maintain proper employee representa-tion.The Act specifically prohibits discrimination in hir-ing on the basis of union membership. The fact thatan 8-day union-securityclause ispermissible in thisindustry does not mean that a closed shop is permissi-ble, nor that we can ignore discriminatory hiring prac-tices by either companies or unions. Congress choseto permit agreements that an employee hired on anondiscriminatory basis can be required to become aunion member at an earlier date than in other indus-tries, but it deliberately did not sanction the imposi-tion of union membership as a condition of hire. Wetherefore are not persuaded, as was the Administra-tiveLaw Judge, that the violation which we havefound here, can be excused by the 8-day clause inSection 8(f) of the Act.For the abovereasons,we find that the stewardsprovision, as insisted upon and agreed to, creates ahiring arrangement under which the Respondent gaveitsmembers preference in referrals. The Respondenthas thereby attempted to cause the employers to dis-criminate against employees and applicants for em-ployment in violation of Section 8(a)(3) of the Act andhas, accordingly, violated Section 8(b)(1)(A) and (2)of the Act. By insisting on such provision and strik-ing to obtain it, the Respondent has refused to bar-gain in violation of Section 8(b)(3) of the Act. Weshall therefore order the Respondent to cease anddesist therefrom and to delete the unlawful stewardsprovision.3 210 NLRB No. 1. The union did not violate the Act by requiring theemployer to hire a steward and lay off an employee because the union hada "legitimate and valid concern for placing an experienced steward on apotentially troublesome jobsite."The steward was specified by name to dealwith a specificjunsdictional problem.In the instant case, the Respondent hasnot sought to place a particularly knowledgeable steward on a troublesomejobsite or with a particularly difficult employer,but has sought blanket hiringpreferenceon every jobfor an entire class-i.e., all person designated solelyby the Unionto serve as stewards.CONCLUSIONS OF LAW6171.Local Union 798 of Nassau County, New York;Brotherhood of Painters and Allied Trades, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.2.Nassau Division of the Master Painters Associa-tion of Nassau-Suffolk Counties, Inc, and Nassau Di-vision of the Gypsum Drywall Contractors, Inc., areindividuals engaged in commerce within the meaningof Section 2(6) and (7) of the Act.3.By insisting upon, agreeing to, and maintainingan agreement with said associations that job stewardsbe appointed by the Respondent from outside theregular work forces of the members of said associa-tions and thereby requiring employees to be mem-bers of Respondent as a condition precedent to ob-taining employment, the Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(b)(2) of the Act.4.By insisting upon and striking to obtain saidunlawful agreement, the Respondent has refused tobargain in violation of Section 8(b)(3) of the Act.5.By the aforementioned acts, the Respondent hasrestrained and coerced employees in the exercise oftheir rights guaranteed by Section 7 of the Act, and,has thereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b)(1)(A) ofthe Act.6.The aforementioned unfair labor practices areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Local Union 798 of Nassau County, New York:Brotherhood of Painters and Allied Trades, AFL-CIO, Mineola, New York, its officers, agents, andrepresentatives, shall:1.Cease and desist from:(a) Insisting upon, agreeing to, and maintaining astewards clause or other agreement with Nassau Di-vision of the Master Painters Association of Nassau-Suffolk Counties Inc. or Nassau Division of the Gyp-sum Drywall Contractors, Inc., or any other employ-er,which requires employees to be members of theRespondent as a condition precedent to obtainingemployment, except as authorized by Section 8(a)(3)of the Act.(b)Causing or attempting to cause members ofsaid associations, or any other employer, to discrimi-nate against employees or prospective employees inviolation of Section 8(a)(3) of the Act. 618DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Refusing to bargain in good faith by insistingto impasse upon and striking to obtain a provision ofthe collective-bargaining agreement requiring unlaw-ful discrimination as set forth in paragraphs (a) and(b) hereof.(d) In any like or related manner restricting orcoercing employees or prospective employees ofmembers of the said associations, or any other em-ployer, in the exercise of their rights guaranteed inSection 7 of the Act, except as such rights may beaffected by an agreement requiring membership in alabor organization as a condition of employment asauthorized in Section 8(a)(3).2.Take the following affirmative action which isdesigned to effectuate the policies of the Act:(a)Delete from the current collective-bargainingcontract with the Nassau Division of the MasterPainters Association of Nassau-Suffolk Counties Inc.and Nassau Division of the Gypsum Drywall Con-tractors, Inc., the unlawful stewards clause men-tioned in paragraph I of this Order.(b) Post at its business office and meeting hallscopies of the attached notice marked "Appendix." 4Copies of said notice, on forms provided by the Re-gionalDirector for Region 29, after being dulysigned by an authorized representative of the Re-spondent, shall be posted by the Respondent imme-diately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to membersare customarily posted. Reasonable steps shall betaken by the Respondent to insure that said notice isnot altered, defaced, or covered by other material.(c)Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.MEMBERS FANNING AND JENKINS, dissenting:We agree with our colleagues that the real issuebefore us for determination is whether the stewardsclauses sought by Respondent Union unlawfully en-courage union membership by discriminating in fa-vor of the employment of union members. We do notagree, however, with their conclusion that the exis-tence of such discrimination has been established onthe record before us.These steward clauses provide, in effect, that theUnion shall designate from the union hall the indi-vidual who is to be the steward on a particular joband that each such individual shall be selected fromthe ranks of the unemployed members. There wouldseem to be no dispute that the Union's purpose inseeking such a provision was to be able to more ef-fectivelypolice their collective-bargaining agree-ments with the two associations' employer members.Thus, the problem as the Union saw it was that eachemployer'swork force remained relatively stableand, as a result, stewards appointed from among theemployees of the employer were reluctant to jeopar-dize their steady employment by insisting upon fullcompliance with the terms of the collective-bargain-ing agreement.Our colleagues reason that the ultimate effect ofsuch a provision is to require the various employersto hire union members to the exclusion of nonmem-bers. But is such a conclusion realistic? Because ofthe 8-day union-security clause in this and prioragreements, it is highly unlikely that the hiring of asteward would cause the displacement of a nonunionemployee.But evenif such were the case, we havelong since recognized that not every encouragementof union membership is unlawful. Rather, in casessuch as this, we seek to determine whether the con-duct in question is being carried out for the purposeof achieving legitimate union objectives pursuant totheir role as collective-bargaining representative.Frankly, we can see no ulterior motive on theUnion's part, nor does the evidence even suggest one.The Union's purpose clearly must be as it has stated,to police more effectively its collective-bargainingagreement with these employees. In the recentAsh-ley,Hickham-Uhr Co.case,' this Board recognizedthe lawfulness of precisely this same objective and wefail to see how the degree or extent of the union'sproblem can have any bearing on the lawfulness orunlawfulness of its conduct. Conduct which is en-gaged in solely for the purpose of promotinglegiti-mateunion objectives under the collective-bargainingrelationship cannot be classified as an arbitrary en-couragement of union membership and we would sofind.In short, the Union was attempting to secure ade-quate policing of its contract by union members whowere more independent of the employer than his reg-ularwork force. It seems obvious that a stewardshould be a union member. Selecting him from thoseoutside the regular employee complement seems tous to be justifiable here, and the "encouragement" ofunion membership by such action to be undiscerni-ble.For the foregoing reasons, we would dismiss thecomplaintin itsentirety.In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "52I0NLRB No I APPENDIXLOCAL UNION798, PAINTERS619NOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONALLABOR"RELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a trial at which all sides had the chance to giveevidence, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct and ordered us to post this notice:WE WILL NOT insist upon, agree to, or enforceany agreement with any member of Nassau Divi-sion of the Master Painters Association of Nas-sau-Suffolk Counties Inc. or Nassau Division oftheGypsum Drywall Contractors, Inc., or anyother employer, which provides that job stewardsbe appointed by us from outside the regular; workforces of the members of said associations, andwhich thereby requires employees to be membersof a labor organization as a condition precedentto obtaining employment.WE WILL NOT cause or attempt to cause mem-bers of said associations, or any other employer,to discriminate against employees or prospectiveemployees in violation of Section _8(a)(3) of theNational Labor Relations Act, as amended.WE WILL NOT insist upon and strike to obtainsaid unlawful agreement with the said associa-tions, or any other employer.WE WILL NOT in any like or related manner re-strain or coerce employees or prospective em-ployees of members of said associations, or anyother employer, in the exercise of their rightsguaranteed in Section 7 of the Act.WE WILL delete from the current collective-bar-gaining agreement with said associations theaforementioned unlawful stewards clause.LOCAL UNION 798 OF NAS-SAU COUNTY, NEW YORK,BROTHERHOOD OF PAINTERSAND ALLIED TRADES, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 16 Court Street, Fourth Floor, Brook-lyn,New York 11241, Telephone 212-596-3535.IDECISIONSTATEMENT OF THE CASETHOMAS S. WILSON, Administrative Law Judge: Upon acharge duly filed on April 19, 1973, by Nassau Division oftheMaster Painters Association of Nassau-Suffolk Coun-ties Inc. and Nassau Division of the Gypsum Drywall Con-tractors, Inc., herein referred to as the Charging Party or theEmployer, the General Counsel of the National Labor Rela-tions Board, herein referred to as the General Counsel I andthe Board respectively, the Regional Director for Region 29(Brooklyn, New York), issued its complaint dated Septem-ber 20, 1973, against Local Union 798 of Nassau County,New York; Brotherhood of Painters and Allied Trades,AFL-CIO, herein referred to as the Respondent or theUnion.The complaint alleged that Respondent had engaged inand was engaging in unfair labor practices affecting com-merce within the meaning of Section 8(b)(1)(A), (2), and (3)and Section 2(6) and (7) of the Labor Management Rela-tions Act, 1947, as amended, herein referred to as the Act.Respondent duly filed its answer admitting certain allega-tions of the complaint but denying the commission of anyunfair labor practices.Pursuant to notice a hearing thereon was held in Brook-lyn, New York, on November 26, 1973, before me. All par-ties appeared at the hearing, were represented by counsel,and were afforded full opportunity to be heard, to produce,examine, and cross-examine witnesses and to introduce evi-dence material and pertinent to the issues. At the conclusionof the hearing oral argument was waived. Briefs were re-ceived from General Counsel and Respondent on January16, 1974.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACTI.BUSINESSOF THE CHARGING PARTIESNassau Division of the Master Painters Association ofNassau-Suffolk Counties, Inc. and Nassau Division of theGypsum Drywall Contractors, Inc., are and have been re-spectively at all times material herein corporations dulyorganized under, and existing by virtue of, the laws of theState of New York.At -all times material herein, the Painters Association hasmaintained its principal office and place of business at 1399Franklin Avenue m the town of Garden City, county ofNassau, and State of New York where it is, and has beenat all times material herein, operating as an association of1This term specifically includes the attorney appearing on behalf of theGeneral Counsel at thehearing 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployers,who are,and have been,engaged in performingservices in connection with painting,decorating,and paper-hanging, in the building and construction industry.At all times material herein,the Drywall Association hasmaintained its principal office and place of business at 1399Franklin Avenue in the town of GardenCity,county ofNassau,and Stateof New York,operating as an associationof Employers engaged in performing services in relatedservices in the building and construction industry.At all times material herein,the Painters Association andDrywall Association have respectively performed,inter aha,the functions of negotiating,executing,and administeringcollective-bargaining agreements on behalf of its respectiveemployer-members with labor organizations representingemployees employed by its employer-members.During the past year, which year was representative of itsannual operations generally, the employer-members of boththe Painters Association and Drywall Association have re-spectively,in the course and conduct of their businesses,purchased and caused to be transported and delivered totheir respective places of business,paints, dryboard, andother goods and materials, valued in excess of $50,000 ofwhich goods and materials valued in excess of$50,000 weretransported and delivered to their places of business in in-terstate commerce directly from States of the United Statesother than the State of New York.The Painters Association and the Drywall Association,and each of them, is and has been at all times materialherein an employer engaged in commerce within the mean-ing of Section 2(2), (6) and(7) of the Act.IfTHE LABOR ORGANIZATIONLocal Union798 of NassauCounty, New York,Brother-hood of Painters and Allied Trades,AFL-CIO,has formany years past been the recognized bargaining agent of alljourneymen and apprentice painters, and decorators em-ployed by theemployer-members of the Painters Associa-tion.At all times material herein the Union has been the recog-nized bargaining agent of all journeymen and apprenticedrywall painters,tapers, texturizers,and finishers employedby theemployer-members of the Drywall Association.IIITHE ALLEGED UNFAIR LABOR PRACTICESThe facts of the instant case are deceptively simple. How-ever judging from the case authority cited in the briefs, aswell as my own research, the answer to these facts is notquite so simple.The Drywall Contractors, as part of the Charging Party,and the Union for the past 10 years or so have been partiesto a series of collective-bargaining agreements covering em-ployees engaged in the drywall and painting trades. -The jobs handled by the Drywall Contractors generallyrequire from one to five or six tapers on the job. The evi-dence indicates that most of these jobs require but one ortwo employees per job. A few, require more. These contrac-tors also generally have a regular crew of employees but arefree to seek additional help from Respondent, from fellowcontractors, or from the streets, as the case may be.The instant dispute arose during negotiations between theabove parties on a renewal contract for that which was toexpire on April 1, 1973.The agreement between the above parties expiring onApril 1 recognized the Union as the bargaining representa-tive of all employees employed by the Associations. It alsoprovided for maintanence of membership as well as requir-ing union membership of new employees after 8 days ofemployment. Section 15(A) of this agreement provided:On each and every job, the Union shall have the rightto designate a job steward.Paragraph (B), section 15, described the duties of such stew-ard and (C) of that section provided,inter a/a,that "thesteward shall not be dismissed or discriminated against forenforcing trade agreement conditions" as well as precondi-tioning his discharge or removal on other matters not mate-rial herein._According to the union bylaws stewards are required tohave been members of Respondent in continuous goodstandingfor a period of 3 years.Negotiations looking toward the renewal agreementopened between the parties hereto on December 13, 1972.Early in the negotiations the Union proposed that section15(A) be amended to read as follows:Stewards to be appointed on all jobs from the Unionoffice from the unemployed.This stewards clause, as it was called, immediately be-came a bone of contention between the parties and re-mained such at all negotiation sessions, which were heldthereafter on January 3 and 23, 1973, February 13 and 21,and March 1, 13, 20, 27, and 29. By March the proposedstewards clause had become worded as follows:The Union to designate a steward to be referred fromthe union hall but that if the job is only a one-man job,the business representative of the Union would policethese jobs without a steward being referredAs of the final bargainingsessionof March 29 the partieshad reached no agreement regarding the stewards clause.The Union demanded the stewards clause in order, itcontends, to better, police the collective-bargaining agree-ment between the parties. It was convinced that there werecertain evasions of the collective-bargaining agreement oc-curring, such as "lumping" wherein hourly rates were beingsupplanted by the payment of piece-work prices, improperuse of "sticks and rollers" as provided for in the agreement,improper payments to funds for fringe benefits and a gener-al lack of enforcement of trade rules. This, the Unionclaimed, was due to the fact that most, if not all, stewardson the jobs were regular employees of the contractors andas such regular employees were more interested in regular LOCALUNION 798, PAINTERS621employment than in policing the contract and its terms.On the other hand the Drywall Association objected 'tothe fact that the appointment on the job of a steward whowas not a regular employee of the contractor would forcethat contractor to employ a new man selected by the Unionwhich would prevent the contractor from making accuratecalculations on a job bid as they would not know the capa-bilities of the new employee as well as they knew the capa-bility of the regular employees and, in addition, that suchappointment might well require the contractors to layoffregular employees.All efforts at arriving at a compromise on the stewardsclause satisfactory to both parties failed just prior to theexpiration of the expiring contract on April 1. There were,of course, two other clauses not agreed to on April1; i.e.,wages and the duration of the contract. However, the mainstumbling block was and remained the stewardsclause.Wages, of course, were largely dependent upon the wageguidelines in force at that time. And the duration of thecontract was of relatively minor importance.With the expiration of the 1970-73 agreement on April 1with these three clauses still at issue, the Union went onstrike and remained on strike until April 30. During negotia-tions during the strike the contractors had offered to permitthe Union to designate a steward on all five man jobs where-as the Union continued to demand the selection of the firstman as steward on all jobs.Finally at the end of April the parties broke this stalemateby agreeing upon the following stewards clause:-The Union, through the business representative,shall designate a qualified journeyman as a steward oneach and every job and the Employer shall designatea foreman on each and every job subject to the follow-ing:(a)There shall be a one year trial basis on thesteward program subject to reopening at the expira-tion of the first year of this agreement: The re-opening limited to this item only.(b)The Joint Trade Board to hear and determineall grievances on the steward issue.(c)No work stoppage pending disputes on thesteward issue.(d)One-man jobs to be exempt from the stew-ards program subject to investigation by the busi-ness representative.With this agreement on the stewards clause the issue onwages and on the duration of the contract were promptlysettled.With agreement for a 3-year contract the Unionpromptly called off the strike, the men returned to work andhave been working steadily ever since.Union's insistenceupon the right to appoint a steward onthe various jobs and the Drywall Association's equally ada-mant refusal of this right did prevent the attainment of asatisfactory collective-bargaining agreement prior to thestrike and, in fact, caused the impasse which led to thestrike.In this state of affairs General Counsel in his brief argues:The issue now remaining and the central issue iswhether the original and agreed upon stewardsclausesare discriminatory and therefore unlawful.The Board has consistently held that a union violatesthe act when it requires by agreement or otherwise anemployer to hire union members only, or to preferunion members over non-union members .2In the instant case both the original and the agreedupon modified-stewards clause require that the Associ-ation prefer union members over non-union members.Both the original and the agreed upon stewards clauserequired the employer-members of the Association toaccept an employee designated by Respondent to bethe shop steward. Since Respondent by-laws requirethat a shop steward must be a member in good standingof Respondent for 3 continuous years the effect of thestewards clause is to require the employer-members ofthe Association to accept a member of the Respondentas one of his employees. The Employer would have nochoice in the selection of the employee. Since the em-ployer-members of the Associations have a fixed num-ber of regular unit employees, this clause would requirethe employer-member to hire into his existing unit a3-year Respondent member who would be steward,and it would operate without regard to whether or notthe existing unit contained employees who satisfied the3-year membership requirement. Thus the employer-member would be either forced to layoff an existingcrew member or be restricted, because of limited jobvacancies from hiring a new crew member who is nota Respondent member. Thus it is clear that the effectof this stewards clause required preference to Respon-dent members over nonmembers.It is recognizedthat Respondent may havea legiti-mate interestin having a member steward be employedin an existingunit of employees. However, the pro-posedclauses gobeyond thatlegitimateinterest be-cause as setforth above they would require theemployer-member to hire into an existing unit of em-ployees a 3-year Respondent member as steward with-out regard to whether the existing unit contained any3-year members thus requiring the employer-memberto layoff an existing crew member or be restricted fromhiring a new employee, not a member of Respondent.B. ConclusionsThe General Counsel correctly argues that, as foundabove, the stewards clause was the stumbling block to theconsummation of a satisfactory agreement prior to the April1expiration date of the prior agreement. I agree. TheFor the reasons set forth above it is argued that boththe original and agreed upon clauses are unlawful be-2 Citation of a number of cases involving discriminatory hiring hall anddiscriminatory agreement or understanding cases omitted. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause they operate to cause job referral discriminationbased upon membership in Respondent.Much of the above argument might be true. However, asa practical matter, if the union-security clause of the con-tract is being enforced as required after 8 days of employ-ment, the alleged discrimination is much more theoreticalthan real. Regular crewmembers in all probability haveworked for the Employer more than 8 days and thus underthe terms of the union-shop clause of the agreement wouldhave to have become union members already. The samething is also true regarding the theoretical new nonunionemployee who at the most has only 8 days before having tojoin the Union. Thus there is the theoretical possibility ofsome very temporary discrimination in regard to one manper job. But, if the union shop clause is enforced in accor-dance with its terms, that possibility is hardly real.One of the prime objectives in the passage of the NationalLabor Relations Act was to provide the representative ofthe employees in an appropriate unit with the right to bar-gain with the employer in regard to wages, hours; and work-ing conditions of those employees and to set thoseagreed-upon matters down in writing in a signed collective-bargaining agreement.A necessary concomitant of thatright to bargain collectively is the right of the Union topolice that collective-bargaining agreement after its execu-tion.Without the right to police the agreement,collectivebargaining itself becomes nothing but a hollow act, a farce.Hence the right of the Union to have stewards on the jobin order to police the agreement arrived at must be and hasbeen a mandatory subject of bargaining.3This applies to the3SeeIndustrial Union of Marine and Shipbuilding Workers [Bethlehem SteelCo ] v. N L.R.B.,320 F 2d 615(C.A 3 1963).appointment,duties, responsibilities,and,tenure of stew-ards. It is obvious from the 1970-73 contract between thesesame parties that even',these parties have recognized theabove to be so; Section 15(A), (B), and (C) of.that contractproves the recognition,of this fact.As the appointment, duties, responsibility, and tenure ofstewards on the job is a mandatory subject of bargaining asthese parties themselves have recognized, the Union had theright to bargain to impasse in regard thereto as well as toresort to strike in order to reach satisfactory terms thereon.Even if we assume the slight theoretical possibility of dis-crimination as argued in General Counsel's brief, the impor-tance and necessity of policing the collective-bargainingagreement far outweighsthe highlytheoretical possibilitiesof some discrimination somewhere.Otherwise collectivebargaining becomes a hollow farce.Upon the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.LocalUnion798 of NassauCounty,New York;Brotherhood of Paintersand Allied Trades, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.2.Nassau DivisionofMasterPaintersAssociation ofNassau-SuffolkCountiesInc. and Nassau Division of theGypsum Wall Contractors,Inc., are individuals engaged incommerce within the meaning of Section2(6) and (7) of theAct.3.Local Union 798 of Nassau County, New York;Broth-erhood of Paintersand Allied Trades, AFL-CIO has notcommitted any violation of Section8(b)(1)(A), (2),or (3) ofthe Act.[RecommendedOrder omitted from publication.]